                 Case 1:17-cv-00410-TNM Document 37 Filed 10/12/18 Page 1 of 1

                         UNITED STATES DISTRICT COURT FOR THE
                                 DISTRICT OF COLUMBIA
                                          333 Constitution Avenue, NW
                                           Washington, DC 20001-2866
                                  Phone: 202-216-7000 | Facsimile: 202-219-8530



 Plaintiff: Electronic Privacy Information Ctr.


                         vs.                                     Civil Action No. 1:17-cv-00410 (TNM)


 Defendant: Department of Justice


                                       CIVIL NOTICE OF APPEAL

                                 12             October                18
Notice is hereby given this           day of                      20        , that
 Plaintiff Electronic Privacy Information Center

hereby appeals to the United States Court of Appeals for the District of Columbia Circuit from the
                                               15                 August               18
judgment of this court entered on the               day of                      , 20        , in
           Defendant Department of Justice
favor of
                 Plaintiff Electronic Privacy Information Center
against said

                 Attorney/Pro Se Party Signature: /s/ Marc Rotenberg

                                            Name: Marc Rotenberg

                                         Address: Electronic Privacy Information Center

                                                      1718 Connecticut Ave. NW, Suite 200

                                                      Washington, DC 20009

                                                      202         483-1140
                                      Telephone: (           )

(Pursuant to Rule 4(a) of the Federal Rules of Appellate Procedure a notice of appeal in a civil
action must be filed within 30 days after the date of entry of judgment or 60 days if the United
States or officer or agency is a party)
USCA Form 13
Rev. June 2017
